People v Cruz (2019 NY Slip Op 01492)





People v Cruz


2019 NY Slip Op 01492


Decided on February 28, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 28, 2019

Friedman, J.P., Kapnick, Webber, Oing, Singh, JJ.


8546 3425N/15

[*1]The People of the State of New York, Respondent,
vIvett Cruz, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Adrienne M. Gantt of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (R. Jeannie Campbell-Urban of counsel), for respondent.

Judgment, Supreme Court, New York County (Michael R. Sonberg, J.), rendered July 5, 2016, convicting defendant, upon her plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing her to a term of two years, unanimously affirmed.
Defendant's challenge to the imposition of a six-month enhancement over her promised sentence is unpreserved, and was expressly waived when she declined the court's offer to conduct a further inquiry on the issue of whether she violated a term of her plea agreement (see People v Mills, 149 AD3d 559 [1st Dept 2017], lv denied 29 NY3d 1083 [2017]). The court made clear that, if defendant were so inclined, it would not impose any enhanced sentence without further proceedings to determine whether she had actually violated a condition of the plea, and the record fails to support defendant's present argument to the contrary. We decline to review this claim in the interest of justice. As an alternative holding, we find that the record supports the court's finding that defendant violated the plea condition requiring her to truthfully discuss the facts of her crime during the presentence interview.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 28, 2019
CLERK